783 N.W.2d 118 (2010)
MIDLAND COGENERATION VENTURE LIMITED PARTNERSHIP, Plaintiff-Appellant,
v.
Robert NAFTALY, Douglas Roberts, Frederick Morgan, and State Tax Commission, Defendant-Appellee.
Docket No. 140814. COA No. 291907.
Supreme Court of Michigan.
June 25, 2010.


*119 Order
On order of the Court, the application for leave to appeal the December 29, 2009 judgment of the Court of Appeals is considered, and it is GRANTED, limited to the issue of whether the circuit courts have subject matter jurisdiction over appeals from a decision of the state tax commission regarding property classification.
We further ORDER that this case be argued and submitted to the Court together with the case of Iron Mountain Information Management, Inc. v. Robert Naftaly, et al. (Docket Nos. 140817-140824), at such future session of the Court as both cases are ready for submission.